DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, B, C, E, F, H, I, & J and the claims on which they read (Claims 1-4, 6, 7, 8, 10, 11, 14, 16) in the reply filed on 03/09/2021 is acknowledged. It is noted that claim 10 is dependent upon non-elected claim 9. As such claim 10 is treated as similarly non-elected. Claim 19 is part of the non-elected invention similar with claim 5, therefore claim 19 is treated as non-elected.
Claim Objections
Claims 1-4, 6, 7, 8, 11, 14, 16-18, 20 are objected to because of the following informalities:
“the movable element” and/or “the mole element” should be “the movable mold element” throughout the claims.
“the mold element” throughout the claim should be “the movable mold element”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 16-18, &20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieneck (DE 3636798 A1, hereafter Bieneck).
Regarding Claim 1, Bieneck teaches a method for producing a blank (Figs. 4a & 4b) for the production of a cutting tool, wherein a green body (Fig. 1 c, Elements 5 & 6) extending in the direction of the extrusion axis is produced from extrusion material (Fig. 1, Element 1) by means of an extruder (Fig. 1, Element 3) which has an extrusion channel (Fig. 1, Elements 9a & 9b) extending along an extrusion axis, wherein:
The extrusion channel (Fig. 1, Elements 9a & 9b), together with a movable mold element (Fig. 1, Element 2), form an adjustable a die (2 and 9a,b form a die that encloses the workpiece to make the blank. 2 moves in relation to 9a,b therefore the die is adjustable.) of the extruder, wherein
The mold element (Fig. 1b, Element 2) is moved relative to the extrusion channel and within said extrusion channel during the extrusion of the green body,
Wherein the movable element (2) is moved during the extrusion of the green body so that (the movement of the mold element 2 within the die during the extrusion of the material), as a result, the extruded green body has a first functional segment (Fig. 1, Element 5) and a second functional 
Wherein the first functional segment and the second functional segment have different geometries that are formed by the adjustable die (also see Fig. 5).

	Regarding Claim 2, Bieneck teaches:
A hollow shaft (Fig. 2, Element 7, see Fig. 4 or 5 dotted line) is produced within the extrusion material during the extrusion of the green body.

	Regarding Claim 3, Bieneck teaches:
The mold element is moved during the extrusion of the green body in such a way that (Fig. 1, Element 5) a reduced cross section, a hollow shaft, at least one flute (Fig. 1, Element 5), and/or at least one cooling channel (Fig. 1, Element 7) is formed in one of the first and second functional segments.

	Regarding Claim 4, Bieneck teaches:
The mold element (Fig. 1b, Element 2) is moved along the extrusion axis of the extrusion channel during the extrusion of the green body.

	Regarding Claim 6, Bieneck teaches:
The mold element (Fig. 1, Element 2) is designed to guide a filament (Fig. 1, Element 8a) which is moved relative to the mold element (Fig. 1b, Element 2) 

	Regarding Claim 8, Bieneck teaches:
The mold element (Fig. 1, Element 2) is moved together with the extrusion material (Fig. 1, Element 1) in the extrusion channel at the same velocity during the extrusion of the green body.

	Regarding Claim 16, Bieneck teaches an extruder for producing green bodies comprising:
An extrusion channel (Fig. 1, Elements 9a & 9b) extending along an extrusion axis
A movable mold element (Fig. 1, Element 2)
Wherein the extrusion channel (Fig. 1, Elements 9a & 9b) and the movable mold element (Fig. 1, Element 2) form an adjustable a die (2 and 9a,b form a die that encloses the workpiece to make the blank. 2 moves in relation to 9a,b therefore the die is adjustable.) configured for producing an extruded green body extending in the direction of the extrusion axis (see Fig. 1),
Wherein the mold element is movable relative (2 is movable relative to the 9a,b) to the extrusion channel within said extrusion channel during the extrusion of the green body, 
Whereby the mold element (2) of the adjustable die moved so that the extruded green body has a first functional segment (the geometry in channel 9a) to a second functional segment (the geometry in section U between 9a and 9b) following the first functional segment in the direction of the extrusion axis, wherein the first functional segment and the second functional segment have different geometries that are formed by the adjustable die. (examiner notes that under BRI, the first and second function segment can be any segment that is a different shape along the extrusion axis. Examiner notes that as shown in the figures of Bieneck, the molded product has two different segments with different geometries)
Regarding Claim 17, see claim 2 rejection.
Regarding Claim 18, see claim 3 rejection.
Regarding Claim 20, see claim 6 rejection.

	Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakai et al. (US 20130136550, hereafter Kakai).

Regarding Claim 1,
The extrusion channel (Fig. 3B, Element 8, 10, 18), together with a movable mold element (Fig. 5, Element 14), form an adjustable die (elements make up the die and the die is adjustable [0043]) of the extruder, wherein
The mold element (Fig. 5, Element 14) is moved relative to the extrusion channel and within said extrusion channel (Fig. 5, Element 8, 10, 18) during the extrusion of the green body
The movable element is moved during the extrusion of the green body so that, ([0070] as the mold element moves the shaping geometry changes) as a result, the extruded green body has a first functional segment (Fig. 1, Element 1) and a second functional segment (Fig. 1, Element 2) following in the direction of the extrusion axis,
Wherein the first functional segment and the second functional segment have different geometries that are formed by the adjustable die. (they have different geometries created by the dies)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieneck, as applied to claims 1 & 6, in view of Friedrichs (US 5601857, hereafter Friedrichs).

Regarding Claim 7, Bieneck teaches:
Free ends of the filament (Fig. 1, Element 8a) emerge from the mold element (Fig. 1, Element 2) in a location offset from the longitudinal axis of the mold element.
	Bieneck does not teach that the free ends of the filament would come out of the mold element in a direction with a radial component. However, Friedrichs, in the same field of extruders for cutting tool blanks, teaches an extruder (Fig. 1, Element 1) having a mold element (Fig. 1, Element 6) which feeds free ends of filament (Fig. 1, Element 15) into extrusion material .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieneck, as applied to claims 1 & 6, in view of Dorrenberg (US 3555935, hereafter Dorrenberg).
Regarding Claim 11, Bieneck does not expressly disclose that the filament has a diameter which varies either longitudinally or at the free ends. However, Dorrenberg, in the same field of extruders for cutting tools, teaches filament (Fig. 4, Element 5) which has free ends (Annotated Fig. 1, Element A) with a varied diameter (a diameter that tapers inwardly). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the filament of Bieneck to have free ends with a varied diameter, as disclosed by Dorrenberg, as such a modification would allow for the easier insertion of the filament ends into the extrusion material (similarly to how bolts ends are chamfered to allow for easier insertion into a bolt hole).

    PNG
    media_image1.png
    345
    526
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Dorrenberg, Fig. 4)


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakai, as applied to claim 1, in view of Sugio et al. (JP 04157014 A, hereafter Sugio).
	Regarding Claim 14, Kakai does not teach feeding two different extrusion materials to form a green body. However, Sugio, in the same field of extruders, teaches an extruder (Fig. 3, Element 5) which has a slide control (Fig. 3, Element 7a) movable between two positions (the top and bottom position), wherein the slide control (Fig. 3, Element 7a) releases one of two extrusion material (Fig. 3, Element 8) feed devices toward the extrusion channel (Fig. 3, Element 2a) depending upon the position, and wherein the slide control is moved between the two positions during the extrusion of the green body (Fig. 5, Element 1). It would have been obvious to one skilled in the art prior to the effective filing date to have modified Kakai to have fed two different extrusion materials, as disclosed by Sugio, as such a modification would allow a slide control to release the two extrusion materials in order to get a desired material combination.
Response to Arguments
08/25/2021 have been fully considered but they are not persuasive. 
Applicant argues in pg. 8-9 of the argument that Bieneck fails to teach or suggest “an extrusion channel, together with a movable mold element, forming an adjustable die of an extruder, wherein the mold element is moved relative to the extrusion channel and within said extrusion channel during the extrusion of the green body, wherein the mold element is moved during the extrusion of the green body so that, as a result, the extruded green body has a first functional segment and a second functional segment following in the direction of the extrusion axis, wherein the first functional segment and the second functional segment have different geometries that are formed by the adjustable die.” Examiner respectfully disagrees. Bieneck as described above discloses the claim limitation. Examiner notes that under BRI the extrusion channel is 9a, 9b and the movable mold element is 2. The interpretation reads on the claim limitation. See claim 1 rejection.
Applicant argues in pg. 9 that Kakai fail to teach or suggest the same limitation as described above. Examiner respectfully disagrees. Examiner notes that under BRI, the claim limitation is met. See claim 1 rejection over Kakai.
Examiner suggests positively reciting more structures to the “movable mold element” to overcome the rejection as cited and to consider the arts cited below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20120079918) which teaches multiple movable mold elements which change the mold geometry for an extruded cutting tool. (US 20100272531) which teaches a movable mold .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799